IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  April 15, 2008
                                No. 07-30774
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

KELVIN LOVE

                                           Petitioner-Appellant

v.

J P YOUNG; MICHAEL B MUKASEY; HARLEY G LAPPIN

                                           Respondents-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:07-CV-943


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Kelvin Love, federal prisoner # 09677-035, appeals the dismissal of his 28
U.S.C. § 2241 habeas corpus petition. Love filed the petition to challenge his
conviction for possession of cocaine and cocaine base with intent to distribute,
for which he is serving a 264-month sentence.
      Love advances several claims that attack the validity of his conviction.
However, Love does not address the district court’s determination that he is not
entitled to proceed under § 2241 based on the “savings clause” of 28 U.S.C.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30774

§ 2255(e). See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
Love has abandoned the issue by failing to brief it. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The judgment of the district court is AFFIRMED.




                                       2